Case 1:19-cv-01492-SEB-MJD Document 19 Filed 08/05/19 Page 1 of 2 PageID #: 117




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 INDIE GAME STUDIOS, LLC                     )
 a Delaware Limited Liability Company,       )
 d/b/a Stronghold Games LLC                  )
                                             )
        Plaintiff,                           )
                                             )       Case No. 1:19-cv-1492-SEB-MJD
 v.                                          )
                                             )
 PLAN B GAMES, INC.                          )
 a Canadian corporation, and                 )
                                             )
 PLAN B GAMES EUROPE GMBH,                   )
 a German company,                           )
                                             )
        Defendant(s).                        )


                     NOTICE OF WITHDRAWAL OF DE 16 AND DE 17

        Plaintiff, INDIE GAME STUDIOS, LLC, d/b/a Stronghold Games LLC (“Plaintiff”), by

 and through its undersigned attorneys, hereby provides the Court notice of its withdrawal of DE

 16 (Motion for Alternative Service of Process) and DE 17 (Brief in Support), because Plaintiff

 served process on both of the named Defendants via personal service on Sophie Gravel (the

 principal of each of the named Defendants) in Indianapolis, Indiana on August 2, 2019,

 rendering DE 16 and DE 17 moot.




                                                 1
Case 1:19-cv-01492-SEB-MJD Document 19 Filed 08/05/19 Page 2 of 2 PageID #: 118




                                             /s/ Patrick J. Olmstead, Jr.
                                             Patrick J. Olmstead, Jr., Attorney No. 25369-49
                                             PATRICK OLMSTEAD LAW LLC
                                             P.O. Box 1067
                                             Greenwood, IN 46142
                                             Telephone/Fax: (317) 884-8524
                                             E-mail: polmstead@patrickolmsteadlaw.com

                                             John M. Bradshaw
                                             Bradshaw Law LLC
                                             23 East 39th Street
                                             Indianapolis, IN 46205
                                             317.490.4852
                                             john@jbradshawlaw.com

                                             Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on August 5, 2019.

                                             /s/Patrick J. Olmstead, Jr.
                                             Patrick J. Olmstead, Jr.




                                                2
